UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
ROBIN AVIV,

                                 Plaintiff,                              18-cv-5088 (PKC)

                -against-
                                                                          OPINION AND
                                                                          ORDER

CHRISTOPHER BRAINARD, et al.,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff has dropped the federal claims that formed the basis for removal from

state court but state law claims remain. The question presented is whether, at the time the state

court action commenced and at the time of removal, there was subject matter jurisdiction on the

basis of diversity of citizenship, even though not pled. The Court concludes that there was not

and declines to exercise supplemental jurisdiction over the state law claims that will be remanded

to state court. The Court will retain ancillary jurisdiction over certain contempt-related

proceedings.

PROCEDURAL HISTORY

                This action was commenced in the Supreme Court of the State of New York, New

York County, on or about May 10, 2018 and assigned Index No. 652287/2018. An application

for a temporary restraining order was granted by Hon. David B. Cohn, J.S.C. (Doc 9-1.)
                Defendants Christopher Brainard, Donald Brainard, Paul Bergman, LMB

Holdings LLC, Four Seasons Tower LLC, CJB Capital LLC (Wyoming), CJB Capital LLC

(Delaware), and CB Funding LLC removed the action from state court to this Court by Notice of

Removal filed June 7, 2018.

               The basis for removal was that the action was within the original jurisdiction of

this Court because plaintiff asserted claims under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962 et seq. Because a federal question was

presented, defendants asserted that there was subject matter jurisdiction “without regard to the

citizenship or residence of the parties.” (Notice of Removal; Doc 1 at ¶ 2.) They asserted that

the state law claims were within the supplemental jurisdiction of the Court. (Id. at ¶ 3.)

               During the pendency of the action in this Court, civil contempt proceedings were

brought against parties and non-parties. (Docs 59, 73.) These resulted in certain contempt

findings. (Doc 87, 125.)

               On September 21, 2018, plaintiff amended her complaint dropping all federal

claims in the action. Plaintiff does not allege that there is complete diversity between her and all

defendants. Following the amendment, this Court Ordered as follows: “Within seven days of

this Order, the parties shall show cause in writing why the Court should retain supplemental

jurisdiction over the state law claims. In addition, within seven days of this Order, the parties

shall show cause in writing why the Court should not retain jurisdiction over the contempt

proceedings.” (Order of Sept. 27, 2018; Doc 108.)




                                                -2-
      A. There Is No Subject Matter Jurisdiction on the Basis of Diversity of Citizenship.

                   Robin Aviv, the alleged holder of a judgment against Christopher Brainard, seeks

remand of her state law claims for fraudulent conveyance and civil conspiracy (second and third

causes of action) but urges the Court to retain jurisdiction of the contempt proceedings and sever

and retain jurisdiction of the alter ego claims (first cause of action). (Doc 121.)

                   The attorneys for Christopher Brainard, LMB Holdings LLC, Four Seasons

Tower LLC, CJB Capital LLC (a Wyoming limited liability company), and CB Funding LLC

(the “CB Defendants”), who have moved to withdraw, advised as follows: “Because my firm

continues to lack authority to act on behalf of the CB Defendants, we are unable to respond on

behalf of our former clients.” (Doc 113.) 1 No other response was received from Christopher

Brainard.

                   Donald Brainard, who is separately represented, is the father of Christopher

Brainard. Donald has filed a declaration that his son, Christopher, “lived” in New York until

August 2014, “lived” at three different “locations” in Florida until late 2017, and since then has

“mov[ed]” to England. (Donald Brainard Decl.; Doc 119 at ¶ 6-8.) He does not claim to know

his son’s present whereabouts but helpfully supplies his “last known address” in England. (Id. at

¶ 8.) Christopher has been adjudicated to be in contempt of this Court and his conduct lies at the

heart of the state law claims.

                   Donald’s hearsay declaration concerning his son’s residences does not

demonstrate the existence of diversity jurisdiction. He places Christopher in New York prior to

August 2014 and then has him residing at three locations in Florida. That his present residence is

in England compounds the jurisdictional problem. A United States citizen domiciled in a foreign



1
    The opposed motion to withdraw remains pending. (Doc 43.)

                                                      -3-
country is a “stateless” person for the purpose of diversity jurisdiction because he is not a citizen

of any state. Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989). Thus, if

Christopher Brainard is a United States citizen residing in England with the intention to remain

for an indefinite period of time, he would be neither an alien nor a citizen of a state and there

would not be complete diversity of citizenship as required by 28 U.S.C. § 1332. Id.

               The Court’s Order to Show Cause required the parties to demonstrate why the

Court ought to retain supplemental jurisdiction over the state law claims. In response, Donald

Brainard has chosen to argue that the Court has original jurisdiction over the state law claims.

The proponent of subject matter jurisdiction has the burden of proving the facts supporting a

claim of complete diversity of citizenship by a preponderance of the competent evidence.

Raymond Loubier Irrevocable Tr. v. Loubier, 858 F.3d 719, 725 (2d Cir. 2017). The proponent

must demonstrate that there was jurisdiction on the basis of diversity of citizenship both at the

time of commencement of the state court action and also at the time of removal. Chapman v.

Crane Co., 694 F. App'x 825, 828 (2d Cir. 2017) (summary order) (citing 14B Charles Alan

Wright & Arthur R. Miller, Federal Practice & Procedure § 3723 (4th ed. 2013) and United Food

& Commercial Workers Union, Local 919, AFL-CIO v. CenterMark Props. Meriden Square,

Inc., 30 F.3d 298, 301 (2d Cir. 1994)).

               The failure to demonstrate that Christopher’s citizenship is diverse also calls into

doubt the citizenship of the defendant limited liability companies of which he is alleged to be a

member. See Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir.

2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998)); Strother v. Harte, 171

F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a limited liability

company has the citizenship of each of its members.”). Defendant LMB Holdings LLC is



                                                -4-
alleged to be 100% owned by Christopher; defendant CJB Capital LLC (Wyoming) is also

alleged to have ownership that may include Christopher and others. (Doc 105 at ¶ 58-59, 62.)

                There is no dispute that the jurisdictional monetary threshold is exceeded, but no

party has shown by a preponderance of the evidence that there was complete diversity of

citizenship at the time of commencement of the action and at the time of removal to this Court.

The Court concludes that it does not have an independent basis for subject matter jurisdiction

over the remaining state claims based upon diversity of citizenship.

   B. The Court Declines to Exercise Supplemental Jurisdiction over the State Law Claims.

               The Court, however, may exercise supplemental jurisdiction over the state claims

because, at the time of removal, it had subject matter jurisdiction over the action by reason of the

now abandoned federal question. 28 U.S.C. § 1367(a); see Parker v. Della Rocco, 252 F.3d 663,

666 (2d Cir. 2001). Section 1367(c)(3) provides that the district court “may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if . . . the district court has dismissed

all claims over which it has original jurisdiction.”

               Section 1367(c)(3) is couched in permissive terms, but the Second Circuit has

made clear that the Court's discretion “is not boundless.” Valencia ex rel. Franco v. Lee, 316

F.3d 299, 305 (2d Cir. 2003). “In deciding whether to exercise jurisdiction over supplemental

state-law claims, district courts should balance the values of judicial economy, convenience,

fairness, and comity—the ‘Cohill factors.’” Klein & Co. Futures v. Bd. of Trade of Citv of New

York, 464 F.3d 255, 262 (2d Cir. 2006) (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

350 (1988)). “[I]n the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent jurisdiction doctrine—judicial economy,

convenience, fairness, and comity—will point toward declining to exercise jurisdiction over the



                                                -5-
remaining state-law claims.” Cohill, 484 U.S. at 350 n. 7; see Catzin v. Thank You & Good

Luck Corp., 899 F.3d 77, 83 (2d Cir. 2018).

                Here, the case is in its early stages and little has transpired on the merits beyond

the temporary restraining order in state court and the preliminary injunction and contempt

proceedings in this Court. Thus, this Court will achieve no judicial economy by retaining the

claims. The claims are common law state claims in which there is little federal interest. In terms

of convenience and fairness, this Court and Supreme Court, New York County are equally

convenient to the parties and both capable of fairly adjudicating the claims.

                The Court declines to exercise supplemental jurisdiction over the state law claims.

The action will be remanded to state court.

    C. The Court Will Retain Jurisdiction over the Existing Contempt-Related Proceedings.

                There remains the matter of the civil contempt proceedings, which were brought

before this Court. Under the doctrine of ancillary jurisdiction, a federal court may maintain

jurisdiction over a matter that has otherwise ceased to be within its jurisdiction. Kokkonen v.

Guardian Life Insurance Company of America, 511 U.S. 375, 379-80 (1994), concludes that the

court may exercise ancillary jurisdiction “to enable a court to function successfully, that is, to

manage its proceedings, vindicate its authority, and effectuate its decrees . . . .” Cf. Covanta

Onondaga Ltd. v. Onondaga Cty. Res. Recovery Agency, 318 F.3d 392, 396 (2d Cir. 2003) (“[A]

court that has concluded its adjudication of the merits of a case within its jurisdiction by entering

a final judgment retains authority to take action with respect to some collateral matters related to

the case, such as attorney’s fees and costs, . . . and sanctions, . . . In addition, a court that enters a

judgment with continuing effect retains some authority to enforce its judgment . . . .”).




                                                   -6-
Accordingly, the Court will exercise ancillary jurisdiction over the contempt-related matters

enumerated in the concluding paragraph.

CONCLUSION

               The Clerk is directed to remand this action to the Supreme Court of the State of

New York, New York County, from which it was removed. The Court will retain jurisdiction

only over the following: proceedings related to the Court’s Orders to Show Cause entered July

31, 2018 (Doc 59) and August 22, 2018 (Doc 73), and the Orders of Civil Contempt entered

August 30, 2018 (Doc 87) and October 11, 2018 (Doc 125).


               SO ORDERED.




Dated: New York, New York
       November 1, 2018




                                               -7-
